Exhibit 23.1 RSM Richter RSM Richter LLP Comptables agrees Chartered Accountants 2, Place Alexis Nihon Montreal (Quebec) H3Z 3C2 Telephone / Telephone : (514) 934-3400 Telecopieur / Facsimile : (514) 934-3408 www.rsmrichter.com Consent of Independent Registered Public Accounting Firm We consent to the use in this Registration Statement, Form S-1, of Pioneer Power Solutions, Inc. of our report dated January 30, 2009, except for note 18 which is dated November 30, 2009 relating to our audits of the consolidated financial statements of Pioneer Transformers Ltd. as of and for the years ended December 31, 2008 and 2007 appearing in this Registration Statement. We also consent to the reference to our firm under the caption "Experts" in this Registration Statement. /s/ RSM Richter LLP Chartered
